Exhibit 10.3

EMPLOYMENT AGREEMENT

                 THIS EMPLOYMENT AGREEMENT ("Agreement") effective as of the
28th day of February, 2002, by and between William A. Mathies ("Mr. Mathies")
and Sun Health Specialty Services, Inc., a New Mexico corporation ("SHSS").

                WHEREAS, SHSS is a wholly owned subsidiary of SunBridge
Healthcare Corporation ("SunBridge" or "Company") which is a wholly owned
subsidiary of Sun Healthcare Group, Inc. ("SHG");

                WHEREAS, SunBridge and other direct and indirect subsidiaries of
SHG (referred to herein as "the other LTC subsidiaries") provide inpatient
services throughout the United States, in many instances under the "SunBridge"
trade name;

                WHEREAS, SHSS has Services Agreements with SHG and the other LTC
subsidiaries to provide employees to SHG, SunBridge and the other LTC
subsidiaries;

                WHEREAS, pursuant to the aforementioned Services Agreements,
SHSS has agreed to provide the services of Mr. Mathies to SHG, SunBridge and the
other LTC subsidiaries;

                WHEREAS, SHSS and Mr. Mathies desire to set forth the terms and
conditions of Mr. Mathies’ employment as President of SunBridge and the other
LTC subsidiaries in an employment agreement, and Mr. Mathies is willing to
perform such services for SunBridge and the other LTC subsidiaries under the
terms and conditions set forth below;

               NOW, THEREFORE, in consideration of the above recitals and the
mutual covenants and agreements contained herein, Mr. Mathies and SHSS agree as
follows:

Section 1:   Employment.

SHSS agrees to employ Mr. Mathies and Mr. Mathies agrees to accept employment
with SHSS, subject to the terms and conditions of this Agreement.



Section 2:   Duties and Responsibilities.

Mr. Mathies shall devote his full employment time, efforts, skills and attention
exclusively to advancing and rendering profitable the business interests of
SunBridge, and the other LTC subsidiaries by serving as President thereof.



Section 3:   Compensation, Benefits and Related Matters.

          (a)   Annual Base Salary. SHSS shall pay to Mr. Mathies a base salary
at an annual rate of $400,000 ("Base Salary"), such salary to be payable in
accordance with SHSS’s customary payroll practices (but not less frequently than
monthly). The annual base salary will be reviewed at least annually for possible
merit increases and any increase in Mr. Mathies’ annual base salary rate shall
thereafter constitute "Base Salary" for purposes of this Agreement.

1

--------------------------------------------------------------------------------

          (b)   Cash Bonus/Incentive Compensation. In addition to the Base
Salary provided for in Section 3(a) above, Mr. Mathies shall be entitled to an
annual bonus for each fiscal year in which SHG achieves or exceeds consolidated
earnings before interest, taxes, depreciation and amortization ("EBITDA")
targets as follows:

                (1)   If EBITDA is equal to or greater than 100% of target but
less than 120% of target, Mr. Mathies shall receive an annual bonus equal to 50%
of Base Salary earned during such fiscal year.

                (2)   If EBITDA is equal to or greater than 120% of target but
less than 140% of target, Mr. Mathies shall receive an annual bonus equal to 75%
of Base Salary earned during such fiscal year.

                (3)   If EBITDA is equal to or greater than 140% of target, Mr.
Mathies shall receive an annual bonus equal to 100% of Base Salary earned during
such fiscal year.

                The EBITDA target fiscal year 2002 is set forth in SHG’s April
6, 2001 Five Year Business Plan (FY 02: $74.9 million). Bonus targets for
subsequent years shall be set by the Compensation Committee of the Board of
Directors of SHG, which may use as performance measurements, EBITDA, return on
capital, gross revenues or any combination of such factors. Such bonus shall be
payable at the same time as other annual bonuses are paid to senior management
personnel providing services to SunBridge. In order to have fully earned and to
be paid any such bonus, Mr. Mathies must be employed by SHSS on the date of such
payment. It is intended that the bonus described in this Section 3(b) qualify as
"performance based compensation" under Section 162(m) of the Internal Revenue
Code, to the extent necessary to preserve the Company’s ability to deduct such
bonus. The maximum annual bonus that may be paid pursuant to this Section 3(b)
is $1.2 million.

          (c)   Equity Incentive. Mr. Mathies shall be entitled to the following
equity incentive as of the date his employment begins:

                (1)   A non-qualified stock option ("Stock Option") to purchase
100,000 shares of Common Stock of SHG at an exercise price per share equal to
the fair market value of the Common Stock. One-fifth of the shares of Common
Stock underlying the Stock Option will vest on the later of (x) the date on
which the Stock Option is issued or (y) the date on which Sun Healthcare Group,
Inc. emerges from Chapter 11 bankruptcy proceedings (the "Initial Vesting Date")
and thereafter an additional 20% of the shares of Common Stock underlying the
Stock Option will vest on each of the first four anniversaries of the Initial
Vesting Date provided Mr. Mathies is employed by SHSS or any other subsidiary of
SHG on each such date of vesting. The Stock Option shall have a 7 year term.

2

--------------------------------------------------------------------------------

               (2)   If, during the Term, Mr. Mathies’ employment with SHSS is
terminated for any reason other than his death or Disability (as defined in
Section 5(e)), Good Cause (as defined in Section 5(a)) or his voluntary
resignation without Good Reason (as defined in Section 5(c)), then the unvested
portion of his Stock Options will thereupon immediately be vested.

          (d)   Retirement and Benefit Plans. During the Term, Mr. Mathies shall
be entitled to participate in all retirement plans, health benefit programs,
insurance programs and other similar employee welfare benefit arrangements
available generally to senior executive officers of SHSS providing services to
SunBridge from time to time. Such plans, programs and arrangements are subject
to change during the Term at the sole discretion of the Company.

          (e)   Paid Time Off. Mr. Mathies shall be entitled to paid time off,
in addition to holiday and sick time, of not less than 160 hours per year, in
accordance with SunBridge’s policy for paid time off.

          (f)   Indemnification Liability/Insurance. Mr. Mathies shall be
entitled to indemnification by SunBridge and/or SHSS to the fullest extent
permitted by applicable law and the charter and by laws of SunBridge and/or
SHSS. In addition, SunBridge shall maintain during Mr. Mathies’ employment
customary director’s and officers’ liability insurance and Mr. Mathies shall be
covered by such insurance.

          (g)   Taxes. All compensation payable to Mr. Mathies shall be subject
to withholding for all applicable federal, state and local income taxes,
occupational taxes, Social Security and similar mandatory withholdings.

Section 4:   Travel and Housing.

SunBridge will relocate the principal executive offices for SunBridge’s senior
management team to Orange County, California. Such relocation shall be completed
within a reasonable time upon location of acceptable office space. Reasonable
out-of-pocket costs related to relocation of Mr. Mathies’ personal residence
from Arkansas to Orange County, including, but not limited to selling, buying,
packing, moving and transitional storage costs will be reimbursed. Until such
relocation is completed, Mr. Mathies shall be entitled to reimbursement for
reasonable travel and housing expenses incurred by him in connection with his
performance of services pursuant to this Agreement.



Section 5:   Termination.

SunBridge and/or SHSS may, at any time in its sole discretion , terminate
Mr. Mathies as President and from all other positions with SHG and its direct
and indirect subsidiaries; provided, however, that SunBridge and/or SHSS shall
provide Mr. Mathies with at least five (5) business days prior written notice of
such termination and shall make the payments associated with such termination in
accordance with Section 6.



3

--------------------------------------------------------------------------------

          (a)   Termination by SHSS for "Good Cause." SunBridge and/or SHSS may
at any time, by written notice to Mr. Mathies at least five (5) business days
prior to the date of termination specified in such notice and specifying the
acts or omissions believed to constitute Good Cause (as defined below),
terminate Mr. Mathies as an officer and employee and from all other positions
with SHSS, SunBridge and the other LTC subsidiaries for Good Cause. SunBridge
and/or SHSS may relieve Mr. Mathies of his duties and responsibilities pending a
final determination of whether Good Cause exists, and such action shall not
constitute Good Reason (as defined below) for purposes of this Agreement.
Payment to Mr. Mathies upon a termination for Good Cause is set forth in Section
6(a). "Good Cause" for termination shall mean any one of the following:

                (1)   Any criminal conviction under the laws of the United
States or any state or other political subdivision thereof which, in the good
faith determination of the Compensation Committee of SHG, renders Mr. Mathies
unsuitable as an officer of SunBridge and the other LTC subsidiaries or
employee.

               (2)   Mr. Mathies’ continued failure to substantially perform the
duties reasonably requested by the Chief Executive Officer ("CEO") of SHG and
commensurate with his position as President of SunBridge and the other LTC
subsidiaries (other than any such failure resulting from his incapacity due to
his physical or mental condition) after a written demand for substantial
performance is delivered to him by the CEO of SHG, which demand specifically
identifies the manner in which the CEO of SHG believes that he has not
substantially performed his duties, and which performance is not substantially
corrected by him within a mutually agreed upon period of time for performance of
such demand; and

               (3)   Any material workplace misconduct or willful failure to
comply with SunBridge’s general policies and procedures as they may exist from
time to time by Mr. Mathies which, in the good faith determination of the
Compensation Committee of SHG, renders Mr. Mathies unsuitable as an officer or
employee.

          (b)   Termination by SunBridge without Good Cause. SunBridge and/or
SHSS may at any time, by written notice to Mr. Mathies at least five (5)
business days prior to date of termination specified in such notice, terminate
Mr. Mathies as an officer or employee and from all other positions with SHSS,
SunBridge and the other LTC subsidiaries. If such termination is made by
SunBridge and/or SHSS other than by reason of Mr. Mathies’ death, Disability (as
defined in Section 5(e)) and Good Cause does not exist, such termination shall
be treated as a termination without Good Cause and Mr. Mathies shall be entitled
to payment in accordance with Section 6(b).

4

--------------------------------------------------------------------------------

          (c)   Termination by Mr. Mathies for Good Reason. Mr. Mathies may, at
any time at his option within sixty (60) days following an event or condition
that constitutes Good Reason (as defined below), resign for Good Reason as an
officer and employee and from all other positions with SHSS, SunBridge and the
other LTC subsidiaries by written notice to SunBridge at least thirty (30) days
prior to the date of termination specified in such notice; provided, however,
that SunBridge and/or SHSS has not substantially corrected the event or
condition that would constitute Good Reason prior to the date of termination.
Payment to Mr. Mathies upon a termination for Good Reason is set forth in
Section 6(b).

               (1)   Good Reason" shall mean the occurrence of any one of the
following events or conditions (but only if Mr. Mathies provides a notice of
resignation to SunBridge within sixty (60) days following such event or
condition):

                       (a)   A meaningful and detrimental reduction, without
Mr. Mathies’ written consent, in the nature of his responsibilities or a
meaningful and detrimental change in his reporting responsibilities (including
being required to report to someone other than Richard K. Matros) or titles;

                       (b)   A reduction of compensation as set forth in
Sections 3(a) - 3(c) (collectively the "Compensation"), a reduction of the
benefits set forth in Sections 3(d) - 3(f) (collectively, the "Benefits") (other
than a reduction of Benefits uniformly applicable to other members of senior
management), or failure by SunBridge and/or SHSS to pay to Mr. Mathies any
portion of the Compensation or Benefits within seven (7) business days of the
date such compensation or other payments and benefits are due; or

                       (c)   (i)   Prior to the date on which the principal
executive offices for SunBridge’s senior management team is moved to Orange
County, California, a change in Mr. Mathies’ principal work location to a place
other than Albuquerque, New Mexico or Orange County, California;

                              (ii)   On and after the date on which the
principal executive offices for SunBridge’s senior management team is moved to
Orange County, California, a change in Mr. Mathies’ principal work location to a
place other than Orange County, California.

5

--------------------------------------------------------------------------------

          (d)   Voluntary Resignation. Mr. Mathies may, at any time at his
option with thirty (30) calendar days written notice to SunBridge, voluntarily
resign without Good Reason as an officer and employee and from all positions
with SHSS, SunBridge and the other LTC subsidiaries. Payment to Mr. Mathies upon
his voluntary resignation without Good Reason is set forth in Section 6(a).
Resignation from employment shall automatically constitute resignation from all
positions of any subsidiary or affiliated corporation.

          (e)   Death or Disability. Mr. Mathies’ employment under this
Agreement shall terminate automatically as of the date of Mr. Mathies’ death.
SunBridge and/or SHSS may, at any time by written notice to Mr. Mathies at least
five (5) business days prior to the date of termination specified in such
notice, terminate Mr. Mathies as an officer and employee and from all other
positions with SHSS, SunBridge and the other LTC subsidiaries by reason of his
Disability. "Disability" shall mean any physical or mental condition or illness
that prevents Mr. Mathies’ from performing his duties hereunder in any material
respect for a period of 120 substantially consecutive calendar days, as
determined by a physician selected by SunBridge and/or SHSS and reasonably
acceptable to Mr. Mathies or, if Mr. Mathies is incapacitated, reasonably
acceptable to the Director of Medicine or equivalent senior physician at Hoag
Hospital. Payment to Mr. Mathies upon his termination by reason of his death or
Disability is set forth in Section 6(a)

Section 6:   Payments Upon Termination.

          (a)   Payment Upon Termination for Good Cause, Resignation without
Good Reason, Death or Disability. In the event of termination of his employment
pursuant to Sections 5(a), 5(d) or 5(e), Mr. Mathies, or his estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
termination and any accrued and unused paid time off through the date of
termination. In addition, in the case of a termination of employment pursuant to
Sections 5(e), but not Sections 5(a) or 5(d), Mr. Mathies or his estate shall be
paid any accrued and unpaid bonus for any prior fiscal year and a pro rata
portion (determined by multiplying the bonus compensation he would have earned
had he been employed for the full year by a fraction the numerator of which
shall be the number of calendar days in the year in which his termination occurs
that precede such termination, and the denominator of which shall be the total
number of days in such year) of the bonus, if any, for the fiscal year in which
the termination occurs. Such bonus, if any, shall be payable at the same time as
other annual bonuses are paid to senior management personnel. Mr. Mathies shall
also receive his vested benefits in accordance with the terms of SHG’s
compensation and benefit plans, and his participation in such plans and all
other perquisites shall cease as of the date of termination, except to the
extent Mr. Mathies may elect to continue coverage as under any welfare benefit
plans as required by Part 6, Title I of the Employee Retirement Income Security
Act of 1974, as amended. Upon a termination under Section 5(a), 5(d) or 5(e),
Mr. Mathies shall not be entitled to any compensation or benefits under this
Agreement except as set forth in this Section 6(a).

6

--------------------------------------------------------------------------------

          (b)   Payment Upon Termination by SunBridge without Good Cause or by
Mr. Mathies for Good Reason. In the event of termination of employment pursuant
to Sections 5(b) or 5(c), Mr. Mathies shall be entitled to a lump sum severance
payment in the amount of two year’s Base Salary or, in the event such
termination occurs on or within two years following the date of a Change in
Control, three year’s Base Salary. Mr. Mathies shall also be entitled to (i) any
earned but unpaid Bonus pursuant to Section 3(b), (ii) an amount equal to the
annual bonus compensation which he would have earned for the year in which his
termination occurs (determined by using the bonus compensation earned by him in
the preceding year), and (iii) payment of any accrued paid time off pursuant to
Section 3(e) in accordance with Company policy. Notwithstanding the foregoing,
Mr. Mathies’ right to receive the severance payment hereunder shall be
conditioned upon his execution of a release in favor of SHG, which shall not be
inconsistent with the terms of this Agreement. Mr. Mathies’ participation in any
other retirement and benefit plans and perquisites shall cease as of the date of
termination, except Mr. Mathies and his eligible dependents (as determined under
SHG’s health plan) shall be entitled to continuing coverage under SHG’s health
plans on the same basis as active employees until the earlier of (i) the first
anniversary of the date of termination or (ii) the date of Mr. Mathies or his
eligible dependents become eligible to participate in a plan of a successor
employer. A termination of Mr. Mathies’ employment without Good Cause (other
than by reason of his death or Disability) within six (6) months preceding a
Change in Control shall be treated as if such termination occurred on the date
of such Change in Control if it is reasonably demonstrated that the termination
was at the request of the third party who has taken steps reasonably calculated
to effect such Change in Control or otherwise arose in connection with or in
anticipation of such Change in Control.

          (c)   "Change in Control." For purposes of this Section 6, a "Change
in Control" shall be deemed to have occurred if any of the following events
occurs:

7

--------------------------------------------------------------------------------

                (1)   Any "person" or "group" (within the meaning of Sections
13(d) and 14(d)(2) of the Securities and Exchange Act of 1934, as amended (the
"1934 Act")), other than a trustee or other fiduciary holding securities under
an employee benefit plan of SHG (an "Acquiring Person"), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than 33 1/3% of the then outstanding voting stock of SHG;

                (2)   A merger or consolidation of SHG with any other
corporation, other than a merger or consolidation which would result in the
voting securities of SHG outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 51% of the combined voting power of
the voting securities of SHG or surviving entity outstanding immediately after
such merger or consolidation;

               (3)   A sale or other disposition by SHG of all or substantially
all of SHG’s assets;

               (4)   During any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board of Directors and any
new director (other than a director who is a representative or nominee of an
Acquiring Person) whose election by the Board of Directors or nomination for
election by SHG’s shareholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination was previously so approved, no longer
constitute a majority of the Board of Directors;

              provided, however, in no event shall any acquisition of
securities, a change in the composition of the Board of Directors or a merger or
other consolidation pursuant to a plan of reorganization under chapter 11 of the
Bankruptcy Code with respect to SHG ("Chapter 11 Plan"), or a liquidation under
the Bankruptcy Code constitute a Change in Control. In addition, notwithstanding
Sections 6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be
deemed to have occurred in the event of a sale or conveyance in which SHG
continues as a holding company of an entity or entities that conduct the
business or businesses formerly conducted by SHG, or any transaction undertaken
for the purpose of reincorporating SHG under the laws of another jurisdiction,
if such transaction does not materially affect the beneficial ownership of SHG’s
capital stock. Mr. Mathies’ continued employment without objection following a
Change in Control shall not, by itself, constitute consent to or a waiver of
rights with respect to any circumstances constituting Good Reason hereunder. A
Change in Control shall not, by itself, constitute Good Reason hereunder.

8

--------------------------------------------------------------------------------

Section 7:   Additional Payments.

          (a)   Gross-Up Payments. Notwithstanding anything herein to the
contrary, if it is determined that any payment to Mr. Mathies pursuant to this
Agreement would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any interest or penalties with respect to such excise
tax (such excise tax, together with any interest or penalties thereon, is herein
referred to as an "Excise Tax"), then Mr. Mathies shall be entitled to an
additional payment (a "Gross-Up Payment") in an amount that will place Mr.
Mathies in the same after-tax economic position that he would have enjoyed if
the Excise Tax had not applied to the payment. The amount of the Gross-Up
Payment shall be determined by an accounting firm retained by SHG (the
"Accounting Firm") using such formulas as the Accounting Firm deems appropriate.
No Gross-Up Payment shall be payable hereunder if the Accounting Firm determines
that the payments are not subject to an Excise Tax.

          (b)   Determination of Gross-Up Payment. Subject to the provisions of
Section 7(c), all determinations required under this Section 7, including
whether a Gross-Up Payment is required, the amount of the payments constituting
parachute payments, and the amount of the Gross-Up Payment, shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
SHG and Mr. Mathies within fifteen business days of Mr. Mathies’ date of
termination or any other date reasonably requested by SHG or Mr. Mathies on
which a determination under Section 7 is necessary or advisable. SHG shall pay
to Mr. Mathies the initial Gross-Up Payment within five days of the receipt by
Mr. Mathies and SHG of the Accounting Firm’s determination. If the Accounting
Firm determines that no Excise Tax is payable by Mr. Mathies, SHG shall cause
the Accounting Firm to provide Mr. Mathies and SHG with an opinion that SHG has
substantial authority under the Internal Revenue Code and Regulations not to
report an Excise Tax on Mr. Mathies’ federal income tax return. Any
determination by the Accounting Firm shall be binding upon Mr. Mathies and SHG.
If the initial Gross-Up Payment is insufficient to cover the amount of the
Excise Tax that is ultimately determined to be owing by Mr. Mathies with respect
to any payment (hereinafter an "Underpayment"), SHG, after exhausting its
remedies under Section 7(c) below, shall promptly pay to Mr. Mathies an
additional Gross-Up Payment in respect of the Underpayment.

9

--------------------------------------------------------------------------------

         (c)   Procedures. Mr. Mathies shall notify SHG in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by SHG of a Gross-Up Payment. Such notice shall be given as soon as practicable
after Mr. Mathies knows of such claim and Mr. Mathies shall apprise SHG of the
nature of the claim and the date on which the claim is requested to be paid. Mr.
Mathies agrees not to pay the claim until the expiration of the thirty-day
period following the date on which Mr. Mathies notifies SHG, or such shorter
period ending on the date the taxes with respect to such claim are due (the
"Notice Period"). If SHG notifies Mr. Mathies in writing prior to the expiration
of the Notice Period that it desires to contest the claim, Mr. Mathies shall:
(i) give SHG any information reasonably requested by SHG relating to the claim;
(ii) take such action in connection with the claim as SHG may reasonably
request, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by SHG and reasonably
acceptable to Mr. Mathies; (iii) cooperate with SHG in good faith in contesting
the claim; and (iv) permit SHG to participate in any proceedings relating to the
claim. Mr. Mathies shall permit SHG to control all proceedings related to the
claim and, at its option, permit SHG to pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim. If requested by SHG, Mr. Mathies agrees
either to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner and to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts as SHG shall determine; provided, however, that if SHG directs
Mr. Mathies to pay such claim and pursue a refund, SHG shall advance the amount
of such payment to Mr. Mathies on an after-tax and interest-free basis (the
"Advance"). SHG’s control of the contest related to the claim shall be limited
to the issues related to the Gross-Up Payment and Mr. Mathies shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or other taxing authority. If SHG does not notify Mr. Mathies in
writing prior to the end of the Notice Period of its desire to contest the
claim, SHG shall pay to Mr. Mathies an additional Gross-Up Payment in respect of
the excess parachute payments that are the subject of the claim, and Mr. Mathies
agrees to pay the amount of the Excise Tax that is the subject of the claim to
the applicable taxing authority in accordance with applicable law.

          (d)   Repayments. If, after receipt by Mr. Mathies of an Advance, Mr.
Mathies becomes entitled to a refund with respect to the claim to which such
Advance relates, Mr. Mathies shall pay SHG the amount of the refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after receipt by Mr. Mathies of an Advance, a determination is made that Mr.
Mathies shall not be entitled to any refund with respect to the claim and SHG
does not promptly notify Mr. Mathies of its intent to contest the denial of
refund, then the amount of the Advance shall not be required to be repaid by Mr.
Mathies and the amount thereof shall offset the amount of the additional
Gross-Up Payment then owing to Mr. Mathies.

10

--------------------------------------------------------------------------------

          (e)   Further Assurances. SHG shall indemnify Mr. Mathies and hold him
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities ("Losses") incurred by Mr. Mathies with respect to
the exercise by SHG of any of its rights under Section 7, including, without
limitation, any Losses related to SHG’s decision to contest a claim or any
imputed income to him resulting from any Advance or action taken on Mr. Mathies’
behalf by SHG hereunder. SHG shall pay all legal fees and expenses incurred
under Section 7 and shall promptly reimburse Mr. Mathies for the reasonable
expenses incurred by him in connection with any actions taken by SHG or required
to be taken by Mr. Mathies hereunder. SHG shall also pay all of the fees and
expenses of the Accounting Firm, including, without limitation, the fees and
expenses related to the opinion referred to in Section 7(b).

Section 8:   Protection of SHG’s Interests.

          (a)   Confidentiality. Mr. Mathies agrees that he will not at any
time, during or after the term of this Agreement, except in performance of his
obligations to SHG, SunBridge and the other LTC subsidiaries, hereunder or with
the prior written consent of the Board of Directors of SHG, directly or
indirectly disclose to any person or organization any secret or "Confidential
Information" that Mr. Mathies may learn or has learned by reason of his
association with SHG. For purposes of all of this Section 8 only, SHG shall also
include all of its direct and indirect subsidiaries. The term "Confidential
Information" means any information not previously disclosed to the public or to
the trade by SHG’s management with respect to SHG’s products, services, business
practices, facilities and methods, salary and benefit information, trade secrets
and other intellectual property, systems, procedures, manuals, confidential
reports, product price lists, pricing information, customer lists, financial
information (including revenues, costs or profits associated with any of SHG’s
products or lines of business), business plans, prospects or opportunities.

          (b)   Exclusive Property. Mr. Mathies confirms that all Confidential
Information is and shall remain the exclusive property of SHG. All business
records, papers and documents kept or made by Mr. Mathies relating to the
business of SHG shall be and remain the property of SHG. Upon the termination of
Mr. Mathies’ employment for any reason or upon the request of SHG at any time,
Mr. Mathies shall promptly deliver to SHG, and shall not without the consent of
the Board of Directors of SHG, retain copies of, Confidential Information, or
any written materials not previously made available to the public, or records
and documents made by Mr. Mathies or coming into Mr. Mathies’ possession
concerning the business or affairs of SHG.

11

--------------------------------------------------------------------------------

          (c)   Nonsolicitation. Mr. Mathies shall not, during his employment
under this Agreement, and for one (1) year following the termination of this
Agreement, for whatever reason or cause, in any manner induce, attempt to
induce, or assist others to induce, or attempt to induce, any employee, agent,
representative or other person associated with SHG or any customer, patient or
client of SHG to terminate his or her association or contract with SHG, nor in
any manner, directly or indirectly, interfere with the relationship between SHG
and any of such persons or entities.

          (d)   Non-Disparagement. Mr. Mathies shall not during his employment
under this Agreement and for two years following termination of the Agreement,
for whatever reason, make any statements that are intended to or that would
reasonably be expected to harm SHG or any of its subsidiaries or affiliates,
their respective predecessors, successors, assigns and employees and their
respective past, present or future officers, directors, shareholders, employees,
trustees, fiduciaries, administrators, agents or representatives. SHG and its
officers and directors will not make any statements that are intended to or that
would reasonably be expected to harm Mr. Mathies or his reputation or that
reflect negatively on Mr. Mathies’ performance, skills or ability.

          (e)   Relief. Without intending to limit the remedies available to
SHG, Mr. Mathies acknowledges that a breach of any of the covenants in Section 8
may result in material irreparable injury to SHG for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, SHG shall
be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Mr. Mathies from engaging in activities
prohibited by Section 8 or such other relief as may be required to specifically
enforce any of the covenants in Section 8.

Section 9:   Miscellaneous Provisions.

          (a)   Amendments, Waivers, Etc. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by both parties. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

          (b)   Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12

--------------------------------------------------------------------------------

          (c)   Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the matters covered
hereby and supersedes all prior agreements and understandings of the parties
with respect to the subject matter hereof. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

          (d)   Resolution of Disputes. Any disputes arising under or in
connection with this Agreement may, at the election of Mr. Mathies or SHG or
SunBridge, be resolved by binding arbitration, to be held in Orange County,
California in accordance with the rules and procedures of the American
Arbitration Association. If arbitration is elected, Mr. Mathies and SHG and
SunBridge shall mutually select the arbitrator. If Mr. Mathies and SHG and
SunBridge cannot agree on the selection of an arbitrator, each party shall
select an arbitrator and the two arbitrators shall select a third arbitrator who
shall resolve the dispute. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Nothing herein shall
limit the ability of SHG and SunBridge to obtain the injunctive relief described
in Section 8(d) pending final resolution of matters that are sent to
arbitration.

          (e)   Attorneys’ Fees. SunBridge shall pay or reimburse Mr. Mathies on
an after-tax basis for all costs and expenses (including, without limitation,
court costs, costs of arbitration and reasonable legal fees and expenses which
reflect common practice with respect to the matters involved) incurred by Mr.
Mathies as a result of any claim, action or proceeding (i) contesting or
otherwise relating to the existence of Good Cause in the event of Mr. Mathies’
termination of employment during the Term for Good Cause; (ii) enforcing any
right, benefit or obligation under this Agreement, or otherwise enforcing the
terms of this Agreement or any provision thereof; or (iii) asserting or
otherwise relating to the existence of Good Reason in the event of Mr. Mathies’
termination of employment during the Term for Good Reason; provided, however
that this provision shall not apply if the relevant trier-of-fact determines
that Mr. Mathies’ claim or position was without reasonable foundation.

          (f)   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

          (g)   Notice. For the purpose of this Agreement, notice, demands and
all other communication provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand delivery or
overnight courier or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows or to other
addresses as each party may have furnished to the other:

13

--------------------------------------------------------------------------------

To SunBridge:

Attention: General Counsel
101 Sun Avenue N.E.
Albuquerque, New Mexico 87109

To Mr. Mathies:

William A. Mathies
101 Sun Avenue N.E.
Albuquerque, New Mexico 87109

 

     The parties hereto have executed this Agreement as of the date first above
written.

/s/                                                                                  ____________
William A. Mathies                                                         Date

SUN HEALTH SPECIALTY SERVICES, INC.

By_______________________________                    ____________
                                                                                      Date
Its_______________________________

 

 

 

14

--------------------------------------------------------------------------------